From a judgment denying bail on habeas corpus hearing before the District Court of Ellis County, appeal is taken.
The rule applicable in determining whether one accused of crime is entitled to bail is too well settled to need citation of authorities to support the proposition that unless the testimony being considered by the court makes evident the fact that upon trial a fair jury considering same would likely inflict the death penalty, bail should be allowed. We do not *Page 646 
think the testimony before us in this case leads to any such conclusion.
If it was an unexplained killing, under all the authorities, bail should be granted. There is an explanation in this case, and but one. The State offers no proof of a motive or of the fact that the explanation made by appellant, both on the witness stand on this hearing, and immediately after the homicide on the night of its occurrence, was false. Appellant then stated and now testifies that deceased was the aggressor and struck him such a blow with a heavy imitation cut-glass vase as to practically daze him and to cause him to shoot her while in that condition. Extended discussion of the facts is not necessary. The above uncontradicted explanation of the killing leaves the record in such shape as that bail should have been granted.
The judgment denying bail will be reversed, and bail granted in the sum of five thousand dollars.
Reversed and remanded.